DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 19 October 2021 has been entered.  Claims 1-7 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action dated 20 July 2021. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borderes (FR 885,826).
Regarding claim 1, Borderes, as indicated by the references herein and the annotated figure below, teaches a flow emitter (fig. 3) comprising: 
a first housing (C3) including a first thread portion (fig. 3); the first thread portion including a first thread section; 
3) including a second thread portion (fig. 3); the second thread portion including a third thread section corresponding with the first thread section of the first thread portion of the first housing; the second housing connecting the first housing while the third thread section of the second thread portion of the second housing engaging with the first thread section of the first thread portion of the first housing; 
a spiral passage defined between the third thread section of the second thread portion of the second housing and the first thread section of the first thread portion of the first housing; 
a first passage formed on the first housing and communicating with the spiral passage; and 
a second passage (H4) formed on the second housing and communicating with the spiral passage (fig. 3) via at least one orifice radially formed on the second thread portion; 
wherein the first thread section of the first thread portion defines a diameter which increases in a direction away from the first passage (fig. 3 - the diameter of the first thread portion increases from the root of the first thread to the crest of the first thread); 
wherein the third thread section of the second thread portion defines a diameter which increases in the direction away from the first passage (fig. 3 - the diameter of the third thread section is less than the diameter of the fourth thread section);
wherein the water flows from the second passage through the orifice to the spiral passage, and then enters the first passage for water distribution (fig. 3);
wherein the first thread section is provided with a plurality of crests (fig. 3), and the diameter of the first thread section of the first thread portion is defined by the plurality of the crests of the first thread section (fig. 3 - the crests form part of the inner surface of the first thread section; therefore, they must define the diameter at those portions), and 
wherein the third thread section is provided with a plurality of crests (fig. 3), and the diameter of the third thread section of the second thread portion is defined by the plurality of the crests 

    PNG
    media_image1.png
    471
    733
    media_image1.png
    Greyscale

Regarding claim 2, Borderes teaches the flow emitter described regarding claim 1, and further wherein each of the plurality of crests of the third thread section of the second housing defines a crest height, and the first thread section of the first housing defines a root with a thread depth; the crest height of the third thread section of the second housing is less than the thread depth of the first thread section of the first housing, and the spiral passage is formed between the crest of the third thread section of the second housing and the root of the first thread section of the first housing, as indicated in the annotated figure.
Regarding claim 3, Borderes teaches the flow emitter described regarding claim 2, and further wherein the first housing includes an end member, a circumference member bordering a periphery of 
Regarding claim 4, Borderes teaches the flow emitter described regarding claim 1, and further wherein the first housing includes an end member, a circumference member bordering a periphery of the end member, a tubular head extending from an exterior face of the periphery of the end member in the direction away from the end member, and an exterior thread bore extending from an interior face of the periphery of the end member in a direction away from the end member; the first passage is formed in the tubular head, the first thread portion is formed on the exterior thread bore, the second housing includes a flange retaining against an end of the exterior thread bore of the first housing; the second thread portion extends from the flange in a direction away from the flange, as indicated in the annotated figure.
Regarding claim 5, Borderes teaches the flow emitter described regarding claim 1, and further wherein the first thread portion of the first housing is a thread bore (fig. 3); the thread bore defines a diameter (fig. 3), and an end communicating with the first passage (fig. 3); the first thread section is formed on the thread bore (fig. 3); the second thread portion of the second housing is a thread axle with a diameter (fig. 3); the third thread section is formed on the second thread portion (fig. 3).  
Regarding claim 6, Borderes teaches the flow emitter described regarding claim 5, and further wherein the diameter of the first thread portion increases gradually in the direction away from the first 
Regarding claim 7, Borderes teaches the flow emitter described regarding claim 6, and further wherein the first housing includes an end member, a circumference member bordering a periphery of the end member, a tubular head extending from an exterior face of the end member in the direction away from the end member, and an exterior thread bore extending from an interior face of the end member in the direction away from the end member; the first passage is formed in the tubular head, the first thread portion is disposed on the exterior thread bore, the second housing includes a flange retaining against an end of the exterior thread bore of the first housing; the second thread portion extends from the flange in the direction away from the flange, as indicated in the annotated figure.
Response to Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Borderes fails to teach the limitation “wherein water flows from the second passage through the at least one orifice to the spiral passage, and then enters the first passage for water distribution” since Borderes teaches a baffle system for dough, not water.  
In response it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The structure of Borderes is capable of allowing water to flow in the second passage, through the orifice to the spiral passage, and then out the first passage for 
Applicant further argues that Borderes fails to teach the limitation “wherein the first thread section of the first thread portion defines a diameter which increases in a direction away from the first passage; wherein the third thread section of the second thread portion defines a diameter which increases in the direction away from the first passage”.  Applicant argues that the drawings alone of Borderes are insufficient to support a conclusion that the reference teaches these limitations.  
Regarding the limitation “wherein the first thread section of the first thread portion defines a diameter which increases in a direction away from the first passage”, it is noted that Borderes is interpreted to teach this limitation by the female threaded bore, which forms a thread bore that increases in diameter between the crest of the first thread at the left end to the thread root between the first and second threads, or in a direction away from the first passage.  It is apparent to one having ordinary skill in the art that the diameter of the bore at the crest is less than the diameter at the root, and that this change occurs gradually in the direction away from the first passage.  
Regarding the limitation, “wherein the third thread section of the second thread portion defines a diameter which increases in the direction away from the first passage”, it is noted that Borderes in figure 3 clearly shows the thread axle has a first diameter at “E3” and a second, larger diameter at “D3”, and further that the portion having the larger, or “increased”, diameter is in a direction away from the first passage.  This conclusion is further supported by the specification of Borderes (see the last paragraph on page 1 of the translation of the reference which teaches that D3 is the same diameter as the threaded bore and that E3 is reduced compared to the threaded bore).    

Finally, applicant argues that Borderes fails to teach the newly added limitation “wherein the first thread section is provided with a plurality of crests, and the diameter of the first thread section of the first thread portion is defined by the plurality of the crests of the first thread section, and wherein the third thread section is provided with a plurality of crests, and the diameter of the third thread section of the second thread portion is defined by the plurality of the crests of the third thread section.”  
In response it is noted that Borderes teaches this limitation as explained in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752